DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/13/2021. The examiner acknowledges the amendments to claims 1, 4-6, 9, 11, 14, 17, and 19. Claims 7, 12, 15, and 20 are cancelled. Claims 21-24 are new. Claims 1-6, 8-11, 13-14, 16-19, and 21-24 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8 and 11, filed 08/13/2021, with respect to the USC 112(b) rejection of claim 23 and the USC 103 rejections of claims 1-6, 8-11, 13-14, 16-19, and 21-24 have been fully considered and are persuasive.  The USC 112(b) rejection of claim 23 and the USC 103 rejections of claims 1-6, 8-11, 13-14, 16-19, and 21-24 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-11, 13-14, 16-19, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 17 are allowable because they comprise allowable subject matter comprising a tubular piezoelectric transducer which extends longitudinally along a longitudinal axis of an implant.

Claims 2-6, 8, 10-11, 13-14, 16, 18-19, and 21-24 are allowed for depending from the allowable subject matter of claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791